Judgment unanimously affirmed. Memorandum: The record supports the conclusion that defendant’s plea of guilty was entered knowingly, intelligently and voluntarily. Defendant entered a plea of guilty to the first count of the indictment, charging intentional murder. His admission that he and others participated in the stabbing of the victim that resulted in her death and that the victim was stabbed multiple times is sufficient to establish his intent to kill the victim (see, People v McGowen, 42 NY2d 905, 906, rearg denied 42 NY2d 1015).
County Court properly denied defendant’s motion to withdraw the guilty plea. The record does not support the contention that defense counsel coerced defendant into entering the plea. Defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). Given the heinous nature of the crime, the premeditated stabbing death of a 14-year-old girl, the sentence is not unduly harsh or severe, and we decline to exercise our power to modify the sentence as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [b]). (Ap*944peal from Judgment of Jefferson County Court, Clary, J.— Murder, 2nd Degree.) Present—Lawton, J. P., Callahan, Doerr, Balio and Boehm, JJ.